Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


MULTILAYER MATERIAL BASED ON ACTIVE LITHIUM, METHOD OF PREPARATION AND APPLICATIONS IN ELECTROCHEMICAL GENERATORS

Examiner: Adam Arciero	SN: 16/593,408	Art Unit: 1727	November 19, 2021

DETAILED ACTION
Applicant’s response filed on August 18, 2021 has been received. Claims 1-4, 10-17 and 19-29 are currently pending. Claims 1, 3, 13 and 22 have been amended. Claims 26-29 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-25 are withdrawn because Applicant’s amendments and arguments are persuasive.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-17 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not provide any direct support for wherein the first protective layer is laminated in 1-15 seconds after production of the film of active lithium. Applicant points to claim 13 of the PCT, however the machine translation for claim 13 of the PCT states: “The method of claim 1 for preparing a multiplayer material that includes a protective layer on each of the surfaces of the bright lithium layer, characterized in that the second protective layer is deposited on the bright lithium film together with the first protective layer.” In addition, claim 14 of the PCT recites: “The method of claim 1 for the preparation of a multilayer material that includes a protective layer on each of the surfaces of the bright lithium layer, characterized in that the second protective layer is deposited on the bright lithium film in less than 15 seconds after the first protective layer.” Therefore, the claims contain new matter.
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Visco, Bauerlein, Bouchard, Bryan, and Laliberte as evidenced by Miyazki on claims 1, 10-17 and 19-24 are withdrawn because Applicant has amended the independent claim. 

The claim rejections under 35 USC 103(a) as being unpatentable over Visco, Bauerlein, Bouchard, Bryan, Laliberte and Tomiyama on claims 2 and 25 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Visco, Bauerlein, Bouchard, Bryan, Laliberte and Chu on claims 3-4 are withdrawn because Applicant has amended the independent claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM A ARCIERO/Examiner, Art Unit 1727